Order filed March 8, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00031-CV
                                   ____________

      PATROCINIA SERRANO, AURORA GUZMAN, & GERTRUDE
                      VELASQUEZ, Appellants

                                         V.

                      JOSE ANGEL SERRANO, Appellee


                      On Appeal from Probate Court No 2
                            Harris County, Texas
                        Trial Court Cause No. 448463

                                     ORDER

      The notice of appeal in this case was filed January 17, 2022. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. On February 1, 2022, this court
notified appellant that the appeal was subject to dismissal unless appellant paid the
appellate filing fee on or before February 11, 2022. No response was filed.
      Further, the clerk responsible for preparing the record notified this court that
appellant had not made payment for the record. No evidence that appellant has
established indigence has been filed. See Tex. R. Civ. P. 145. On February 11,
2022, this court notified appellant that the appeal was subject to dismissal unless
appellant filed a response with proof of payment for the record on or before
February 28, 2022. No response was filed. Therefore, the court issues the
following order.

      Appellant is ordered to:

      (1) pay the filing fee in the amount of $205.00 to the clerk of this court on or
before March 18, 2022, and

      (2) demonstrate to this court that arrangements to pay for the clerk’s record
have been made on or before March 23, 2022.

      See Tex. R. App. P. 5 and 35.3(c). If appellant fails to do so, the appeal will
be dismissed. See Tex. R. App. P. 42.3(c) and 37.3(b).



                                      PER CURIAM



Panel Consists of Justices Wise, Poissant, and Wilson.




                                          2